Title: To Alexander Hamilton from Samuel Hodgdon, 26 June 1799
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir—
            Philadelphia 26th June 1799
          
          With this letter you will receive the requested Return—I shall shortly send you an accurate statement of the Clothing as exhibited a day or two ago to the Secretary of War—We are about making a number of Bell Tents for the Army—I have thoughts of making them bigger than those used by the British Army—If you have any favorite form and dimensions will thank you to send them to me, as I wish the Tents to be quite perfect—
          I am sir, very respectfully your Most Obedient servant
          
            Samuel Hodgdon
          
          General A Hamilton
        